





Exhibit 10.3
FORM OF AWARD AGREEMENT

2016 Single-Metric Performance-Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan
You have been awarded a number of performance-based restricted stock units (the
“Stock Units”) under the NCR Corporation 2013 Stock Incentive Plan as amended
from time to time (the “Plan”), as described on the restricted stock unit
information page on the website (www.netbenefits.fidelity.com) of the third
party Plan administrator (the “TPA”) for NCR Corporation (referred to herein as
“NCR” or the “Company”), effective as of the date of grant of this award (the
“Grant Date”), subject to the terms and conditions of this 2016 Single-Metric
Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”) and
the Plan. Capitalized terms used but not defined herein are defined in the Plan.
1.Grant of Stock Units. Subject to the terms and conditions of this Agreement,
fifty percent (50%) of the Stock Units will become nonforfeitable on the second
anniversary of the effective date of the grant, and fifty percent (50%) of the
Stock Units will become nonforfeitable on the third anniversary of the effective
date of the grant (each a “Vesting Date”), provided that (i) the Compensation
and Human Resource Committee of the NCR Board of Directors (the “Committee”) has
certified that NCR has achieved a predetermined level of Software-Related Margin
Dollars for the period from January 1, 2017, through December 31, 2017 (the
“Performance Period”), and (ii) you are continuously employed by NCR or, if
different, an Affiliate or Subsidiary of NCR (the “Employer”) through and until
the Vesting Date. In all cases, the Committee shall certify whether NCR has
achieved the specified level of Software-Related Margin Dollars within seventy
(70) days following the end of the Performance Period. The Stock Units are
referred to in this Agreement as “Vested” at the time they become vested and
non-forfeitable pursuant to this Section 1 or Section 2 below.
2.    Certain Events Resulting in Accelerated Vesting Date. The Plan provides
for what happens in connection with certain events resulting in accelerated
vesting of the Award. The following chart describes the more common events.
Except as otherwise provided below, in the event of your Termination of
Employment prior to the Vesting Date for any reason, the Stock Units will
automatically terminate and be forfeited and no shares or cash will be issued or
paid (as the case may be).














1



--------------------------------------------------------------------------------







Termination Provisions
Termination Event
Treatment of Stock Units
Death, Disability, Retirement
or Involuntary Termination
(other than for Cause)




Prorated Vesting—A pro rata portion of the Stock Units that will become Vested,
effective as of the end of the Performance Period or the termination date,
whichever is later, will be determined by multiplying the number of Stock Units
awarded pursuant to this Agreement by a fraction, the numerator of which is the
number of days that you completed as an employee of the Company or an Employer
after the Grant Date and ending on the last Vesting Date for Stock Units awarded
under this Agreement, and the denominator of which is the number of days from
the Grant Date to the last Vesting Date for Stock Units awarded under this
Agreement, and subtracting from the resulting amount the number of Stock Units
that previously vested under this Agreement (if any).
Change in Control Termination or Good Reason Termination


Full Vesting—The Stock Units shall become fully Vested immediately upon your
Termination of Employment due to a Change in Control Termination or Good Reason
Termination.


Voluntary Resignation
Forfeited—Unvested Stock Units will be forfeited.


Termination for Cause
Forfeited—Unvested Stock Units will be forfeited.





For purposes of this Agreement, “Software-Related Margin Dollars” has the
meaning approved by the Committee.
“Disability” means Termination of Employment as a result of a disability for
which you qualify for benefits under the NCR Long-Term Disability Plan or
another long-term disability plan sponsored by NCR, its Subsidiaries or
Affiliates.
“Retirement” means your Termination of Employment when you are age 62 or older
with at least 10 years of continuous service with the Company and its
Subsidiaries and Affiliates for the period ending on the date of your
Termination of Employment (but excluding service with any entity whose stock or
assets were acquired by the Company for the period prior to such acquisition).
“Involuntary Termination” means Termination of Employment by the Company or the
Employer for any reason other than for Cause (as defined in the Plan), excluding
termination by the Company or the Employer during the twenty-four (24) months
following a Change in Control.
“Change in Control Termination” means a Termination of Employment by the
Company, the Employer or the continuing entity other than for Cause (as defined
in the NCR Change in Control Severance Plan, to the extent that you are a
participant in the NCR Change in Control Severance Plan at the time of such
Termination of Employment; otherwise as defined in the Plan and, for the
avoidance of doubt, not including any termination due to your Disability))
occurring during


2



--------------------------------------------------------------------------------





the twenty-four (24) months following a Change in Control wherein this Award is
assumed, converted or replaced by the continuing entity.
“Good Reason Termination” means, if you are a participant in the NCR Change in
Control Severance Plan, or an NCR policy or similar arrangement or individual
agreement that defines “Good Reason” in the context of a resignation following a
Change in Control, your Termination of Employment for Good Reason as so defined
within twenty-four (24) months following a Change in Control.
Change in Control. Notwithstanding any provisions in this Agreement to the
contrary other than Sections 5, 10, 12 and 24, in the event a Change in Control
occurs prior to the Vesting Date and the Stock Units are not assumed, converted
or replaced by the continuing entity, the Stock Units shall become fully Vested
immediately prior to the Change in Control.
3.    Settlement of Stock Units. Except as may be otherwise provided in Section
2 or 4 of this Agreement or Section 14.12 of the Plan or pursuant to an election
under Section 14.11 of the Plan, Vested Stock Units will be paid to you as soon
as reasonably practicable after the earlier of (i) your Vesting Date, (ii) your
Termination of Employment if such Termination of Employment results in vesting
pursuant to Section 2 above (but in no event later than March 15 of the year
following the year in which such Vesting Date or Termination of Employment
occurs); provided that such payment shall be made promptly after any vesting
immediately prior to or following a Change in Control. Such Vested Stock Units
will be paid to you in shares of Common Stock (such that one Stock Unit equals
one share of Common Stock) or, in NCR’s sole discretion, in an amount of cash
equal to the Fair Market Value of such number of shares of Common Stock on date
that immediately precedes the Vesting Date (or such earlier date upon which the
Stock Units have become Vested pursuant to Section 2 of this Agreement), or a
combination thereof (the date of such payment shall be referred to herein as the
“Settlement Date”).
4.    Compliance with Section 409A of the Code. The intent of the parties is
that payments under this Agreement comply with Section 409A of the Code or are
exempt therefrom, and this Agreement shall be interpreted, administered and
governed in accordance with such intent.
5.    Confidentiality. By accepting this Award, except to the extent disclosure
is required by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Stock Units will be forfeited if you violate the terms and conditions of
this Section 5.
6.    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the common stock, the Award shall be equitably adjusted
in accordance with Section 3.04 of the Plan.


3



--------------------------------------------------------------------------------





7.    Nontransferability. At all times before the Vesting Date, the Stock Units,
to the extent not fully Vested, may not be sold, transferred, pledged, assigned
or otherwise alienated, except by beneficiary designation, by will or by the
laws of descent and distribution upon your death. As soon as practicable after
the Vesting Date (or such other date as Stock Units become payable in accordance
with Section 2), if Stock Units are to be paid in the form of shares of NCR
common stock, NCR will instruct its transfer agent and/or its TPA to record on
your account the number of such shares underlying the number of Stock Units, and
such shares will be freely transferable.
8.    Dividends. Any cash dividends declared before each applicable Vesting Date
on the shares underlying unvested Stock Units shall not be paid currently, but
shall be converted into additional unvested Stock Units, and any cash dividends
declared after a Vesting Date but before the applicable Settlement Date on the
shares underlying Vested Stock Units shall not be paid currently, but shall be
converted into additional Vested Stock Units and settled pursuant to Section 3
at the same time as the underlying Vested Stock Units. Any Stock Units resulting
from such conversion (the “Dividend Units”) will be considered Stock Units for
purposes of this Agreement and will be subject to all of the terms, conditions
and restrictions set forth herein that apply to the underlying Stock Units that
generated the Dividend Units. As of each date that NCR would otherwise pay the
declared dividend on the shares underlying the Stock Units (the “Dividend
Payment Date”) in the absence of the reinvestment requirements of this Section,
the number of Dividend Units will be determined by dividing the amount of
dividends otherwise attributable to the Stock Units but not paid on the Dividend
Payment Date by the Fair Market Value of NCR’s Common Stock on the Dividend
Payment Date.
9.    Withholding. (a) Prior to any relevant tax or tax withholding event (as
applicable) and as a condition of your receiving the shares of Common Stock in
respect of the Stock Units, you agree to make arrangements satisfactory to NCR
and/or the Employer to satisfy all income tax, social insurance tax, payroll
tax, fringe benefits tax or other Federal, state or local tax payment or
withholding requirements or other tax related items (collectively, “Tax-Related
Items”) applicable to you as a result of or related to your participation in the
Plan. In this regard, you agree to pay to NCR, including, at NCR’s sole
discretion, through payroll withholding, a cash amount equal to any amount of
such Tax-Related Items required to be paid or withheld with respect to the Stock
Units; provided that you will be required to pay any such amount prior to the
tax or tax withholding event (as applicable) and as a condition of your
receiving shares of Common Stock to be issued in respect of the Stock Units.
Notwithstanding the foregoing sentence, in lieu of paying NCR a cash amount
equal to any amount of taxes required to be withheld or paid with respect to the
Tax-Related Items in respect of the Stock Units, you may, to the extent
permitted by NCR in its sole discretion, elect to satisfy any such amount
required to be withheld or paid by either (A) instructing NCR to withhold shares
of Common Stock that are issuable upon the settlement of the Stock Units equal
to the amount required to be withheld or paid or (B) instructing NCR and any
brokerage firm determined acceptable to NCR for such purpose to sell on your
behalf the whole number of Common Stock underlying the Stock Units that NCR
determines to be appropriate to generate the cash proceeds sufficient to satisfy
such Tax-Related Items; provided that, any such sale or withholding of shares
shall occur on the date that the


4



--------------------------------------------------------------------------------





requirement to withhold or pay taxes arises or as soon as practicable
thereafter; provided further that, to the extent that you instruct NCR and any
brokerage firm to sell shares of Common Stock on your behalf pursuant to this
Section 9, you will be responsible for, and will indemnify and hold NCR and the
Employer harmless with respect to, any and all losses, costs, damages or other
expenses ( including brokerage fees and other similar costs related directly to
any such sale of Common Stock) arising in connection with, or related to, any
such sale. You acknowledge that if, at the time any shares of Common Stock are
sold to satisfy requirements relating to Tax-Related Items pursuant to this
Section 9, you are an executive officer of NCR subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), any such sale
of Common Stock must be pursuant to an exemption from the requirements under
Section 16(b) of the Exchange Act.
(b) You acknowledge that, regardless of any action taken by NCR or the Employer,
the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by NCR or the
Employer. Depending on the withholding method, NCR may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates,
or such other rate that will not result in an adverse accounting consequence or
cost, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent.
10.     Noncompetition and Nonsolicitation. You acknowledge that following the
termination of your employment from NCR, you will be in a position to compete
unfairly with the Company as a result of the confidential information, trade
secrets, and knowledge about NCR’s business, operations, customers, employees
and trade connections that you have acquired or will acquire in connection with
your employment. You therefore agree to enter into the restrictions in this
Agreement for the purpose of protecting NCR’s business interests and the
confidential information, goodwill and the stable trained workforce of NCR and
its subsidiaries and affiliates, including but not limited to any parent
companies or subsidiaries (collectively for purposes of this Section, “NCR”). In
exchange for the consideration you are receiving pursuant to the terms of this
Agreement, including without limitation the potential future vesting of equity
awards under this Agreement (for avoidance of doubt, the obligations herein
shall bind you without regard to whether any equity has vested as of the time of
any violation of the terms of this Section), you agree that during your
employment with NCR and for a twelve-month period after its termination (or if
applicable law mandates a maximum time that is shorter than twelve months, then
for a period of time equal to that shorter maximum period) (the “Restricted
Period”), regardless of the reason for termination, you will not yourself or
through others, without the prior written consent of the Chief Executive Officer
of NCR:
(a) perform services, directly or indirectly in any capacity (including, without
limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized, offered, or provided by you
on behalf of NCR within the two years prior to termination of your NCR
employment; (ii) in connection with products, services, systems or solutions
that are similar to or serve substantially the same functions as those with
respect to which you worked for NCR within the last two years of your NCR
employment; (iii) on behalf of yourself or a person or entity in competition
with NCR that is not one of the named “Competing Organizations” either on the
list below in this Section 10 or, as applicable, on the list currently in effect
at the time of


5



--------------------------------------------------------------------------------





termination of your NCR employment (available from the NCR Human Resources
intranet website; the list as of the Grant Date is set forth below in
subparagraph (i)); and (iv) anywhere within the United States, or in any State
or territory thereof, if you worked in the United States at any time within your
last two years of NCR employment, or in any country in which NCR does or did
business during your NCR employment and in which you worked at any time within
your last two years of NCR employment, all of which States, territories or
countries are deemed to be separately set forth here and the names of which are
incorporated by reference;
    (b) perform services, directly or indirectly in any capacity (including,
without limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized, offered, or provided by you
on behalf of NCR within the two years prior to termination of your NCR
employment; (ii) in connection with products, services, systems or solutions
that are similar to or serve substantially the same functions as those with
respect to which you worked for NCR within the last two years of your NCR
employment; and (iii) on behalf of any named “Competing Organization” either on
the list below in this Section 10 or, as applicable, on the list currently in
effect at the time of termination of your NCR employment (available from the NCR
Human Resources intranet website; the list as of the Grant Date is set forth
below in subparagraph (i));
(c) directly or indirectly (including without limitation assisting third
parties) recruit, hire or solicit, or attempt to recruit, hire or solicit any
employee of NCR, or induce or attempt to induce any employee of NCR, to
terminate his or her employment with NCR;
(d) directly or by assisting others, solicit or attempt to solicit the business
of any NCR customers or prospective customers with which you had material
contact during the last two years of your NCR employment, for purposes of
providing products or services that are competitive with those provided by NCR
and its Affiliates. “Material contact” means the contact between you and each
customer or prospective customer (i) with which you dealt on behalf of NCR, (ii)
whose dealings with NCR were coordinated or supervised by you, (iii) about whom
you obtained confidential information in the ordinary course of business as a
result of your association with NCR, or (iv) who receives products or services
authorized by NCR, the sale or provision of which results or resulted in
compensation, commissions, or earnings for you within the two years prior to the
date of the your termination.
(e) All references to “NCR” in this Section 10 shall be deemed to include its
Subsidiaries and Affiliates, and references to “NCR employment” shall be deemed
to include your employment, if any, by a company the stock or substantially all
the assets of which NCR has acquired. As a non-limiting example, a reference to
the “last two years of your NCR employment” may include both time as an NCR
employee and time as a Retalix Ltd or Digital Insight employee.
(f) The covenants contained within this Section 10 are a material component of
the consideration for this Agreement. If you breach any of these covenants, NCR
shall be entitled to all of its remedies at law or in equity, including but not
limited to money damages and injunctive relief. In the event of such a breach,
in addition to NCR’s other remedies, any unvested Stock Units will be
immediately forfeited and deemed canceled, and you agree to pay immediately to
NCR the Fair Market Value of any Stock Units that vested during the eighteen
(18) months prior to the date of your Termination of Employment (or if
applicable law mandates a maximum time


6



--------------------------------------------------------------------------------





that is shorter than eighteen (18) months, then for a period of time equal to
the shorter maximum period), without regard to whether you continue to own the
shares associated with such Stock Units or not.
(g) The Restricted Period shall be tolled and suspended during and for the
pendency of any violation of its terms, and for the pendency of any legal
proceedings to enforce any of the covenants set forth herein, and all time that
is part of or subject to such tolling and suspension shall not be counted toward
the twelve-month duration of the Restricted Period. By way of example, if
immediately following your departure from NCR you accept employment with a
competitor that is prohibited by the noncompetition covenant contained in this
Section 10, and work for such competitor for six months before NCR obtains a
judicial or arbitral order terminating or modifying that employment, your
twelve-month noncompetition period shall not commence until after you have
commenced compliance with that order. This subsection (g) shall not have any
effect and shall be deemed omitted from this Agreement in any jurisdiction that
prohibits such tolling provisions.
(h) Subsections (a) and (b) of this Section 10 do not apply to you if, following
the termination of your NCR employment, you continue to reside or work in
California, or if you continue to reside or work in a country that mandates, as
a non-waiveable condition, continued pay during the Restricted Period, unless
NCR advises you it will tender such pay, which shall be in the minimum amount
required by local law.
(i) For purposes of this Agreement, “Competing Organizations” shall be the
following as of the Grant Date including the subsidiaries and affiliates of
each. Please note that non-competition provisions in this or other NCR
agreements or plans are not limited to the identified Competing Organizations,
and that other companies may qualify as competitors under other provisions of
the NCR plans or agreements, including this Agreement, and that NCR employees
may be restricted from accepting employment or other work from such other
companies, subject to the terms of the relevant NCR plan or agreement. The list
of Competing Organizations is updated and revised from time to time, and such
updated lists shall be deemed a part of this Agreement; updated lists can be
obtained from the NCR intranet website at:
https://intranet.ncr.com/index.php?option=com_content&view=frontpage&Itemid=8175.


7



--------------------------------------------------------------------------------





ACI Worldwide
GK Software
Oracle (including Micros)
Aldata
Global Payments
PAR Technology
Alkami
Glory
Pinnacle Corporation
Alliance (Australia)
GRG Banking Equipment
PMI
Allure Global Solutions, Inc.
GRG International
Q2
Alpha Paper
Hewlett-Packard Corporation
QSR Automations
Altametrics
Hewlett-Packard Enterprises
Reder & Schlinmann
App
Hitachi
Retail Pro International
Appetize
Hitachi-Omron Term Sys
(Leadus)
Retaligent
APTOS
Hot Schedules
Revel
Arinc.
HP Inc.
RiteMadec
Bematech- See TOTVS SA
IBM Corporation
RR Donnelly
Burroughs
IER
RTC Quaterion Group
Burroughs/Pendum
Infor
Schades-Heipa
Bypass
Itasca
ShopKeep
Cenveo
Jack Henry
SICOM
CompuCom
KAL (Korala Associates)
SITA
Computer Sciences Corporation
Kiosk Info Sys (KIS)
Spartan
Crunchtime
Kyrus – See Tolt Industries
SPSS
Cuscapi
Leadus – See Hitachi
Task Retail
DATA Business Forms
LG N-Sys
TeleSource
Diebold/Wincor Nixdorf
LOC Software
Tillster
Dimension Data
Logicalis
Toast POS
Documotion
LoyaltyLab
Tolt
Eastcom
M19 Retail
Tolt Solutions (including Kyrus)
ECRS
Magstar
Toshiba TEC
eRestaurant Systems
Malauzai
TOTVS SA (including Bematech)
Escalate
Manhattan Associates
Unisys
FIS
MaxStick
Vista
Fiserv
McDermott
Vsoft
Fourth Ltd
Micros – See Oracle
Wescom Resources Group
Fujitsu
Mobile Travel Technologies
Wincor-Nixdorf – See Diebold
FuturePOS
Nautilus Hyosung
WS Packaging
Getronics
Nscglobal
Zonal Retail Data
Gilbarco Veeder-Root
OKI
 



(j) In the event that you receive an offer of employment or a request to provide
services from an organization specified above or described above, either during
your employment or during the term of the Restrictive Period, you shall provide
immediately to such person, company


8



--------------------------------------------------------------------------------





or other entity a full and accurate copy of this Agreement and advise him/her or
it of your obligations under it.
(k) The restrictions contained in this Agreement are acknowledged by the parties
to be reasonable in all respects. Each clause constitutes an entirely separate
and independent restriction and the duration, extent and application of each of
the restrictions are no greater than is necessary for the protection of NCR’s
interests. If any portion of this Section 10 is held unenforceable, it shall be
severed and shall not affect any other part of this Agreement.
(l) This Agreement is entered into electronically. You hereby waive any local
requirement, to the extent one exists or may exist, of original ink signatures
on paper documents.
(m) The governing law clause of this Agreement, for employees who work or reside
outside the United States, shall be deemed to be the law of the country where
such employee works for NCR (as defined above, including its subsidiaries and
affiliates).
(n) In any country outside the United States where liquidated damages are
recoverable under local law, in the event that you breach the covenants in this
Section 10, you acknowledge that NCR will suffer irreparable damage, and you
promise to pay NCR on demand damages in a sum equal to the amount of six months
of your salary that was in effect when your NCR employment ended. You
acknowledge that this sum represents a reasonable estimate of damages that NCR
will suffer, and that, where local law allows, NCR may seek additional
compensatory damages.
11.    Dispute Resolution (applicable to employees working or residing in the
United States). By accepting this Award, you agree that any controversy or claim
arising out of or related to this Agreement with respect to your employment or
your employment with NCR, its Subsidiaries or Affiliates shall be resolved by
binding arbitration; the obligation to arbitrate shall also extend to and
encompass any claims that you may have or assert against any NCR employees,
officers, directors or agents. NCR, its Subsidiaries and Affiliates, however, do
not consent to class arbitration. The arbitration shall be pursuant to the then
current rules of the American Arbitration Association and, unless otherwise
agreed by you and NCR, shall be held in the metropolitan Atlanta, Georgia area.
The arbitration shall be held before a single arbitrator who is an attorney. The
arbitrator’s decision and award shall be final and binding and may be entered in
any court having jurisdiction. Issues of arbitrability shall be determined in
accordance with the U.S. federal substantive and procedural laws relating to
arbitration; in all other respects, this Agreement shall be governed by the laws
of the State of Georgia in the United States, without regard to its
conflict-of-laws principles. Each party shall bear its own attorney fees
associated with the arbitration; other costs, and the expenses of the
arbitration, shall be borne as provided by the rules of the American Arbitration
Association. If any portion of this Section 11 is held unenforceable, it shall
be severed and shall not affect the duty to arbitrate nor any other part of this
Section 11. Notwithstanding the preceding subparagraph, you acknowledge that if
you breach any of the covenants set forth in Section 10 or Section 15, NCR will
sustain irreparable injury and will not have an adequate remedy at law. As a
result, you agree that in the event of such


9



--------------------------------------------------------------------------------





breach NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief pending
appointment of an arbitrator and completion of an arbitration, and in such
instance shall not be required to post a bond.
12.    Compensation Recovery Policy. By accepting the Stock Units, you
acknowledge and agree that to the extent that the Stock Units constitute
“Covered Incentive Compensation” subject to the terms of NCR’s Compensation
Recovery Policy, as the same may be in effect from time to time (the
“Compensation Recovery Policy”), then, notwithstanding any other provision of
this Agreement to the contrary, you may be required to forfeit or repay any or
all of the Stock Units pursuant to the terms of the Compensation Recovery
Policy. Further, you acknowledge and agree that NCR may, to the extent permitted
or required by law or regulation (including the Dodd-Frank Act), enforce any
repayment obligation pursuant to the Compensation Recovery Policy by reducing
any amounts that may be owing from time to time by NCR to you, whether as wages,
severance, vacation pay or in the form of any other benefit or for any other
reason, or enforce any other recoupment as prescribed by applicable law or
regulation.
13.    Beneficiaries. Subject to the terms of this Agreement, you may, to the
extent permitted by the Senior Vice President, Corporate Services and Chief
Human Resources Officer (or his or her delegate) and such procedures of the TPA
as may be in effect from time to time, designate one or more beneficiaries to
receive all or part of any shares of NCR Common Stock underlying the Stock Units
to be distributed in case of your death, and you may change or revoke such
designation at any time in accordance with such procedures. In the event of your
death, any such shares distributable hereunder that are subject to such a
designation that has not been superseded, modified or revoked in accordance with
such procedures will be distributed to such beneficiary or beneficiaries in
accordance with this Agreement. Any other shares of NCR Common Stock underlying
the Stock Units not designated by you will be distributable to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the shares of NCR Common Stock underlying the Stock
Units in question may be transferred to your estate, in which event NCR will
have no further liability to anyone with respect to such shares. For information
about TPA beneficiary designation procedures, or to revoke or change a
beneficiary designation, please call Fidelity at 1-800-544-9354 (U.S. grantees)
or 1-800-544-0275 (non-U.S. grantees), or at such other number as provided by
NCR or Fidelity. If you are a non-U.S. grantee, please visit the following link
for access to the toll-free number:
https://www.fidelity.com/customer-service/phone-numbers/overview.
14.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award materials (“Data”) by and
among, as applicable the Employer, NCR, its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in NCR, details of all Stock Units or other entitlement to


10



--------------------------------------------------------------------------------





shares of stock awarded, cancelled, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan.
You understand that Data will be transferred to the TPA or such other stock plan
service provider as may be selected by NCR in the future, which is assisting NCR
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (for example, the United States)
may have different data privacy laws and protections than your country. You
understand that if you reside outside the United States you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize NCR, the TPA
and any other possible recipients which may assist NCR (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that NCR would not be able to grant you
Stock Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
15.    Protection of Confidential Information. In exchange for the consideration
you are receiving pursuant to the terms of this Agreement, you agree that during
your employment with the Company or an Employer and at all times thereafter (or
if applicable law mandates a maximum time, then for a period of time equal to
that shorter maximum period) you agree to keep strictly confidential all
confidential or trade secret information or material for so long as that
information or material remains confidential or trade secret, as applicable.
Upon termination of your employment with the Company or an Employer, you will
surrender to the Company or your Employer any and all copies, including in
electronic form, of Company and Employer confidential information and Company
and Employer intellectual property and cease to maintain any copies of such
information or intellectual property.
16.    Application to Other Compensation. Your participation in the Plan is
voluntary. The value of this Award is an extraordinary item of income, is not
part of your normal or expected compensation for purposes of calculating any
severance, redundancy, end‑of‑service payments, bonus, long-service awards,
pension, retirement or other benefits or similar payments. The Plan is
discretionary in nature. This Award is a one-time benefit that


11



--------------------------------------------------------------------------------





does not create any contractual or other right to receive additional awards or
other benefits in the future.  Future grants, if any, are at the sole grace and
discretion of NCR, including, but not limited to, the timing of the grant,
amount and vesting provisions.
17.    No Advice Regarding Grant. NCR is not providing any tax, legal or
financial advice, nor is NCR making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
18.    Electronic Delivery and Acceptance. NCR may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by NCR or the TPA.
19.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction, it shall be severed and shall not
affect any other part of this Agreement, which will be enforced as permitted by
law. Provided, however, that to the extent such invalid provision can be
rendered valid by modification, you agree that the court or tribunal shall so
modify such provision so as to render it valid and enforceable to the fullest
extent permitted by law.
20.    Amendment. The terms of this Award of Stock Units as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee or any
delegate thereof, but no such amendment shall be made which would materially
impair your rights hereunder without your consent, except such an amendment made
to comply with applicable law, including Section 409A of the Code, stock
exchange rules or accounting rules.
21.    Waiver. You acknowledge that a waiver by NCR of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach of this Agreement.
22.    Provisions Applicable to Participants in Jurisdictions outside the United
States. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if you are or become subject to the laws of a jurisdiction outside the
United States, your Award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for your country (the “Appendix”).
In addition, your Award shall be subject to the laws and requirements of such
jurisdiction outside the United States and the terms and conditions of this
Agreement are deemed modified to the extent NCR determines necessary or
advisable for legal or administrative reasons. Moreover if you relocate to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent NCR determines that the
application of such terms is necessary or advisable for legal or administrative
reasons. Finally, the Committee may take any other action, including amending
this Agreement, before or after an Award is made, that it deems necessary or
advisable to obtain approval or comply with any necessary local governmental
regulatory requirements or exemptions to the extent such amendment is
permissible under the Plan with or without your prior written consent.


12



--------------------------------------------------------------------------------





23.    Conflicting Terms. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect to the law
governing this Agreement and any claims arising under or relating to it, Section
11 of this Agreement shall prevail.
24.    Code of Conduct Certification. Notwithstanding any other provision of
this Agreement, this Award of Stock Units and your right to receive payment of
any Stock Units that become Vested hereunder are subject to and expressly
conditioned upon your timely annual certification to NCR’s Code of Conduct, and
in the event of your failure to timely provide any such certification as may be
required prior to the date that Stock Units would otherwise be paid under this
Agreement, those Stock Units shall be forfeited; provided that no such
forfeiture shall occur unless you are provided written notice (which notice may
be provided by email) of the impending forfeiture, and you do not provide your
certification to NCR’s Code of Conduct within thirty days following such notice.
25.    No Right to Continued Employment. The Plan and this Agreement do not
constitute a contract of employment or impose on you, the Company or your
Employer any obligation to retain you as an employee, to change the status of
your employment, or to change the Company’s policies or those of its
Subsidiaries’ regarding termination of employment. Employment with the Company
and the Employer is at will. You or the Company or your Employer may terminate
the employment relationship at any time, with or without cause.
26.    Execution and Validity of Agreement. This Agreement shall be valid,
binding and effective upon the Company on the Grant Date. However, the grant
contained in this Agreement shall be forfeited by you and this Agreement shall
have no force and effect if it is not duly executed by electronic acceptance in
a form prescribed by and acceptable to the Company, by the date established by
the Company and set forth on the website of the TPA at
(www.netbenefits.fidelity.com), on which this Agreement is posted.


13



--------------------------------------------------------------------------------





APPENDIX A

PROVISIONS FOR NON-U.S. PARTICIPANTS

2016 Single-Metric Performance-Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan
The following terms and conditions apply to Participants who reside outside the
United States or who are otherwise subject to the laws of a country other than
the United States. In general, the terms and conditions in this Appendix A
supplement the provisions of the Agreement, unless otherwise indicated herein.
1.Nature of Grant. In accepting the grant, you acknowledge, understand and agree
that:
(a)the Stock Units and the shares of Common Stock subject to the Stock Units are
not intended to replace any pension rights or compensation;
(b)    the Stock Units and the shares of Common Stock subject to the Stock Units
and the income and value of same, are not part of normal or expected
compensation for any purpose;
(c)    the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(d)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Units resulting from your Termination of Employment (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of Stock Units
to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against NCR, any of its Subsidiaries or Affiliates or the
Employer, waive your ability, if any, to bring any such claim, and release NCR,
its Subsidiaries and Affiliates, and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(e)    for purposes of the Stock Units, your employment or service relationship
will be considered terminated as of the date you are no longer actively
providing services to NCR or the Employer (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) and unless otherwise expressly provided in this
Agreement or determined by NCR, your right to vest in the Stock Units under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (for example, your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); the Committee shall have the
exclusive


14



--------------------------------------------------------------------------------





discretion to determine when you are no longer actively providing services for
purposes of your Award (including whether you may still be considered to be
providing services while on a leave of absence);
(f)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and
(g)    neither NCR, the Employer nor any Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Stock Units or of any
amounts due to you pursuant to the settlement of the Stock Units or the
subsequent sale of any shares of Common Stock acquired upon settlement.
2.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control. You acknowledge that it is your express wish that
this Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.  By accepting the Stock Units, you confirm
having read and understood the Plan and this Agreement, including all terms and
conditions included therein, which were provided in the English language.  You
accept the terms of those documents accordingly.
3.    Conditions for Issuance. Notwithstanding any other provision of the Plan
or this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares issuable upon
settlement of the Stock Units prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the shares with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the shares. The grant of Stock Units is
not intended to be a public offering of securities in your country, and the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities in connection with this grant, and
the grant of the Stock Units is not subject to the supervision of the local
securities authorities.
4.    Repatriation and Other Non-U.S. Compliance Requirements. As a condition of
the grant of your Stock Units, you agree to repatriate all payments attributable
to the shares of NCR Common Stock and/or cash acquired under the Plan
(including, but not limited to, dividends and dividend equivalents) in
accordance with local foreign exchange rules and


15



--------------------------------------------------------------------------------





regulations in your country of residence (and your country of employment, if
different). In addition, you also agree to take any and all actions, and consent
to any and all actions taken by the Company, its Subsidiaries and Affiliates, as
may be required to allow the Company, its Subsidiaries and Affiliates to comply
with local laws, rules and regulations in your country of residence (and your
country of employment, if different). Finally, you agree to take any and all
actions as may be required to comply with your personal legal and tax
obligations under local tax, exchange control, insider trading and other laws,
rules and regulations in your country of residence (and your country of
employment, if different) with respect to the Stock Units and the NCR Common
Stock issued with respect thereto.
5.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell shares of Common Stock or rights to such shares (e.g., Stock Units)
under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable insider trading
policy of the Company. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.


16



--------------------------------------------------------------------------------





APPENDIX B

COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS

2016 Single-Metric Performance-Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan
This Appendix B includes special terms and conditions applicable to you if you
reside in the countries below. These terms and conditions are in addition to or,
if so indicated, in place of, those set forth in the Agreement. Capitalized
terms used but not defined in this Appendix have the meanings assigned to them
in the Plan, or the Agreement, as applicable.
This Appendix B also includes information relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of the Grant Date. Such laws are
often complex and change frequently. As a result, NCR strongly recommends that
you do not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the Stock Units are Vested or shares
of Common Stock acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to your
particular situation and NCR is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, are considered a citizen or resident of another
country for local law purposes, or transfer employment or residency to another
country after the Grant Date, the notifications contained herein may not be
applicable to you. In addition, NCR shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to you.
CHINA
Settlement of Stock Units. This provision supplements Section 3 of the
Agreement:
To facilitate compliance with exchange control laws and regulations in the
People’s Republic of China (“China”), you agree to the sale of any shares of
Common Stock to be issued upon vesting and settlement of the Stock Units. The
sale will occur (i) immediately upon vesting and settlement of the Stock Units,
(ii) following your Termination of Employment, or (iii) within any other time
frame as the Company determines to be necessary to facilitate compliance with
local regulatory requirements. You further agree that the Company is authorized
to instruct its designated broker to assist with the mandatory sale of such
shares (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such shares.
You agree to sign any agreements, forms and/or consents that may be reasonably
requested by NCR (or the broker) to effectuate the sale of the shares of Common
Stock and shall otherwise cooperate with NCR with respect to such matters. You
acknowledge that neither NCR nor the broker is under any obligation to arrange
for the sale of the shares of Common Stock at any particular price and that
broker’s fees and similar expenses may be incurred in any such sale. In


17



--------------------------------------------------------------------------------





any event, when the shares of Common Stock are sold, the proceeds of the sale of
such shares, less any Tax-Related Items and the broker’s fees, commissions or
similar expenses, will be remitted to you in accordance with applicable exchange
control laws and regulations.
Exchange Control Restrictions. You understand and agree that, if you are subject
to exchange control laws in China, you will be required to immediately
repatriate to China the proceeds from the sale of any shares of Common Stock
acquired under the Plan. You further understand that such repatriation of the
proceeds may need to be effected through a special exchange control account
established by NCR or a Subsidiary or Affiliate, and you hereby consent and
agree that the proceeds from the sale of shares of Common Stock acquired under
the Plan may be transferred to such account by NCR (or the broker) on your
behalf prior to being delivered to you. You also agree to sign any agreements,
forms and/or consents that may be reasonably requested by NCR (or the broker) to
effectuate such transfers.
The proceeds may be paid to you in U.S. dollars or local currency at NCR’s
discretion. If the proceeds are paid to you in U.S. dollars, you understand that
you will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to you in
local currency, (i) you acknowledge that NCR is under no obligation to secure
any particular exchange conversion rate and that NCR may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) you agree to bear any currency fluctuation risk between the time the
shares of Common Stock are sold and the time the proceeds are converted to local
currency and distributed to you.
Finally, you agree to comply with any other requirements that may be imposed by
NCR in the future in order to facilitate compliance with exchange control
requirements in China.
ISRAEL
Trust Arrangement. You understand and agree that this Award is offered subject
to and in accordance with the terms of the Plan and its Israeli Appendix. Upon
vesting, the shares of Common Stock shall be controlled by the Company’s trustee
appointed by the Company or its Subsidiary or Affiliate in Israel (the
“Trustee”) for your benefit for at least such period of time as required by
Section 102 or any shorter period determined under the Israeli Income Tax
Ordinance (New Version), 5721-1961 as now in effect or as hereafter amended (the
“Ordinance”) (with respect to the “capital gain route”) or by the Israeli Tax
Authority (the “Lock‑Up Period”). You shall be able to request the sale of the
shares or the release of the shares from the Trustee, subject to the terms of
the Plan, this Agreement and any applicable Israeli tax law. Without derogating
from the aforementioned, if the shares are released by the Trustee during the
Lock‑Up Period, the sanctions under Section 102 of the Ordinance shall apply to
and be borne by you. The shares shall not be sold or released from the control
of the Trustee unless the Company, the Subsidiary or Affiliate and the Trustee
are satisfied that the full amount of Tax-Related Items due have been paid or
will be paid in relation thereto. Notwithstanding any provision of this
Agreement or the Plan to the contrary except the provisions in Section 2 of this
Agreement relating to a Good Reason Termination (as defined in Section 2) or
your Retirement (in each case, to the extent specifically applicable to you), in






18



--------------------------------------------------------------------------------





the event of your resignation from service with NCR or the Employer due to any
reason, including worsening of employment conditions, or any other reason
relating to conditions of employment, all unvested Stock Units will
automatically terminate and be forfeited and no shares or cash will be issued or
paid to you (as the case may be).








19

